Citation Nr: 0904516	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as secondary to medication for lung 
and prostate cancer and diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for the disabilities at issue.  This case was 
previously before the Board in May 2004, at which time it was 
remanded for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
lung and prostate cancer, and diabetes mellitus, all due to 
exposure to Agent Orange, and for gastroesophageal reflux 
disease which he claims is due to medication he took for 
these disabilities.

The record reflects that the Veteran served aboard the USS 
Coral Sea from January to October 1965, during which time it 
was off the coast of Vietnam.  The Veteran claims that he was 
in Vietnam on at least three occasions to make tailhook 
repairs on aircraft in Vietnam.  

Following an initial request for information, the National 
Personnel Records Center noted that it was unable to 
determine whether the Veteran had in-country service in 
Vietnam since the personnel record did not contain enough 
information to make a definitive statement regarding in-
country service.  It was noted that the Veteran had been 
attached to a unit, Fighter Squadron 154, VF 154, that could 
have been assigned to ship or shore.

In its May 2004 remand, the Board directed the RO to attempt 
to verify whether the Veteran had service in Vietnam.  It was 
subsequently reported that the Navy did not maintain unit 
records, but that ship/deck logs from 1941 through 1967 were 
in the custody of the National Archives and Records 
Administration (NARA).  It does not appear, however, that an 
attempt was made to contact NARA to obtain the requested 
information.  The Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
United States Court of Veterans Appeals (Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Thus, on 
remand the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
that includes an explanation of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.

2.  The RO/AMC should contact NARA, Modern 
Military Records (NWCTM), 8601 Adelphi 
Road, College Park, MD 20740-6001 in an 
attempt to confirm the Veteran's "in-
country" service in Vietnam, particularly 
while a member of Fighter Squadron 154 off 
the coast of Vietnam from January to 
October 1965.  

3.  Based on the information received, the 
RO/AMC should take any appropriate 
development necessary.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




